Title: To Thomas Jefferson from John Langdon, 14 May 1802
From: Langdon, John
To: Jefferson, Thomas


            My Dear PresidentPortsmo. May 14h. 1802.
            I was honor’d the last evening with your highly esteemed favo’r of the 5h. Inst. pray you’ll accept my thanks for your kind congratulations on our late Republican struggle in this State, our success has been greater then I had a right to expect, considering the Malice and Violence of the Tory Federalists both in and out of Office, who have used their utmost influence, spreading their falshoods and calumnies in every direction possable, supported by the Excutive (Gilman) Interest; however I think they have over Acted their part, which will eventually ruin them. It is well known among my friends here, that I wish for no office in the State, but I think it my duty to aid the Republican cause, and support the true old fashion principals to the utmost of my power, which by the blessing of Divine Providence I shall steadily pursue—The proceedings of Congress at their late Session must and will give General satisfaction all falshoods and Calumnies to the contrary notwithstanding, the Candor and moderation of the Republican Members of both Houses has done them great honor, while on the other hand the Violence of the opposite party have disgrace’d themselves. Agreably to your request I recommend John Goddard Esq. and Mr. John McClintock Mercht. Henry S. Langdon and Charles Cutts Esq. Lawyers for Commissioners of Bankruptcy in this Town, they are gentlemen of Character and Respectability—I do not see the least Necessity, at present, of any other appointments, as Portsmouth is the only large tradig Town in the State, the Towns of Dover, Durham, Rochester, Exeter New market, are all within Twenty miles of this place, the Town of Concord about fifty miles from hence where our Legislature meets great part of their time is the most central and perhaps as proper a place for Commissioners should any more be appointed—
            I am not informed whether any measures have been taken relative to our District Judge Mr. Pickering who is totally deranged quite Raveing, and the time (of Jeremiah Smith one of the Circuit Judges will soon expire, and I hope he will never have any other appointment, as he is a most violent Federalist) of course we have no Judge to grant a Commission of Bankruptcy should there be a call; there was no District Court held the last term, as Mr. Smith did not think proper to attend. your goodness will excuse me for mentioning this. Wishing you every Blessing beleive me my Dear Sir with the highest possable consideration and respect,
            Your’s Sincerely
            John Langdon
           